Citation Nr: 1031494	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for headaches has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision in which the RO, inter alia, found 
that new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for headaches.  In June 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in June 2006.  

In June 2009, the RO remanded the claim on appeal to the RO, via 
the Appeals Management Center (AMC), for further development.  
After accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in an April 2010 supplemental 
SOC) and returned the matter to the Board for further appellate 
consideration.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  In a June 1971 rating decision, the RO denied service 
connection for headaches and in a subsequent December 1971 
decision, the RO confirmed the denial of service connection for 
headaches; although the Veteran filed an NOD with the initial 
June 1971 rating decision and was issued a January 1972 SOC, 
which included notice of his appeal rights, he did not file a 
substantive appeal.

3.  The new evidence associated with the claims file since the 
December 1971 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim for service connection 
for headaches and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1971 and December 1971 rating decisions in which the 
RO denied service connection for headaches are final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's December 1971 denial of 
the claim for service connection for headaches is not new and 
material, the criteria for reopening the claim are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.   See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.   Id.

In this appeal, a December 2004 pre-rating letter explained to 
the Veteran that new and material evidence was needed to reopen 
the previously denied claim.  The letter also explained what 
information and evidence was needed to substantiate the 
underlying claims for service connection, provided notice of the 
definition of new and material evidence and explained why the 
Veteran's claim for service connection had been previously been 
denied.  Additionally, the letter explained what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA, and specifically informed 
the Veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The March 2005 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  

Post rating, a June 2009 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the June 
2009 letter, and the opportunity for the Veteran to respond, the 
April 2010 supplemental SOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.   Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
and private medical records.   Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his behalf.  
The Board notes that no further RO action, prior to appellate 
consideration of the claim, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In June 1971, the RO denied the Veteran's claim for service 
connection for headaches.  After being notified of the decision, 
the Veteran filed a notice of disagreement in August 1971.  The 
RO subsequently reviewed evidence added to the record after the 
June 1971 decision and issued a subsequent December 1971 decision 
confirming the original June 1971 denial.  An SOC was then issued 
in January 1972, which included notice of the Veteran's appeal 
rights.  However, the Veteran did not perfect an appeal of the 
rating decisions by filing a substantive appeal.  See 38 C.F.R. § 
20.200.  Hence, the decisions are final as to the evidence then 
of record, and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
November 2004.            Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the last final denial of the claim is December 1971 rating 
decision; consequently, in determining whether new and material 
evidence has been received with respect to this claim, the Board 
will consider the evidence of record since December 1971.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The evidence considered by the RO in June 1971 consists solely of 
the service treatment records.  These records reflect that the 
Veteran was hospitalized on April 20, 1971 for complaints of 
dizziness and pounding headaches, which he reported had been 
present for the past year.  During his hospital stay, he was 
again noted to have had headaches for the past year, along with 
"passing-out spells."  As a result of this symptomatology, he 
was found not to be qualified for retention in military service 
and was referred to the Medical Board for an evaluation.  The 
Medical Board found that he was medically unfit to continue 
serving and he and he was discharged from service in May 1971.        

The RO's June 1971 denial of service connection for headaches was 
premised on the finding that the claimed condition existed prior 
to service and was not aggravated during service.  The RO pointed 
out that the Veteran had reported in April 1971 that he had had 
headaches for the past year. 

The evidence considered by the RO in December 1971, consists of 
the Veteran's August 1971 NOD, letters from friends and family of 
the Veteran, and private medical records from 1967, 1969 and 
January 1970.     

In his August 1971 NOD, the Veteran asserted that he never had 
headaches prior to service, and expressed his belief that the 
problem developed while he was in the military.   

August 1971 letters from friends and family reflect the general 
assertion that the individuals had known the Veteran all of his 
life and that prior to service, they had not known him to have 
any health problems.

The private medical records from 1967 through January 1970 
reflect that the Veteran was treated for myalgia of the legs, 
epistaxis, an injury to the jaw from an assault, anxiety 
secondary to the trauma from the assault, and lacerations of the 
abdomen and elbow from a fall.  A September 1969 note indicates 
that the Veteran was seen by medical personnel one week after the 
jaw injury.  It was noted that he had had an intense headache for 
the past 5 days and one spell of dizziness, black out and 
vomiting.  The diagnostic impression was rule out subdural 
hematoma.  

In the December1971 rating decision, the RO confirmed the initial 
June 1971 denial, again finding that the Veteran's headaches 
existed prior to service.

Pertinent evidence added to the claims file since the December 
1971 is limited to statements from the Veteran.  In these 
statements, the Veteran generally asserted that he received a 
medical discharge and that he believed his illness began in 
service.  He also indicated that he was treated for severe 
headaches at the San Diego VA Hospital in 1986 and 1987.  

The Board finds that the Veteran's allegation that his headaches 
first became manifest in service is not new, as he made the same 
assertion in August 1971, prior to the December 1971 rating 
decision.  Further, although the Veteran's assertion that he was 
treated for severe headaches in 1986 and 1987 is new, it is not 
material.  Notably, in the June 1971 and December 1971 decisions, 
the RO recognized that the Veteran was experiencing headaches 
post-service, but found that the disability pre-existed service 
and was not aggravated by service.  The current assertion that 
the Veteran continued to experience headaches in 1986 and 1987 
does not tend to indicate that headaches first became manifest in 
service or that pre-existing headaches were aggravated by 
service; it does not relate to an unestablished fact necessary to 
substantiate the claim and does not, either when considered by 
itself or in light of the previous evidence of record, raise a 
reasonable possibility of substantiating the claim. 

As indicated, the Board has considered the lay assertions 
advanced in connection with this appeal.  The Board points out 
the Veteran, however, that laypeople without appropriate medical 
training and expertise are not competent to render a persuasive 
opinion on medical matters-such as, pertinent to this appeal, 
whether a chronic headache disability pre-existed service or was 
aggravated by service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen previously disallowed 
claims.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In other words, the Veteran 
cannot reopen his claim on the basis of lay assertions, alone. 

Under the circumstances of this case, the Board concludes that 
the criteria for reopening the claim for service connection for 
headaches are not met, and that, therefore, the June 1971 and 
December 1971 denials of the claim remain final.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993)


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for headaches is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


